UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2306



DEEPAK KUMAR KC,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.




                            No. 06-1604



DEEPAK KUMAR KC,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A97-479-692)


Submitted:   September 22, 2006        Decided:     December 18, 2006
Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Patricia M.
Bowman, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             In these consolidated petitions for review, Deepak Kumar

KC (“Petitioner”), a native and citizen of Nepal, requests review

of an order of the Board of Immigration Appeals adopting and

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture, and a separate order denying his motion to reopen.

             In No. 05-2306, Petitioner challenges the immigration

judge’s determination that he failed to establish his eligibility

for    asylum.      To    obtain   reversal    of   a   determination   denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail    to   find   the    requisite    fear   of   persecution.”       INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).              We have reviewed the

evidence of record and conclude that Petitioner fails to show that

the evidence compels a contrary result.                 Accordingly, we cannot

grant the relief that he seeks.

             Because Petitioner cannot sustain his burden on the

asylum claim, he cannot establish his entitlement to withholding of

removal.     “Because the burden of proof for withholding of removal

is higher than for asylum--even though the facts that must be

proved are the same--an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”       Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.


                                       - 3 -
2004).    Because substantial evidence supports the ruling that

Petitioner is ineligible for asylum, he likewise fails to qualify

for withholding of removal.

            We also find that substantial evidence supports the

finding that Petitioner fails to meet the standard for relief under

the   Convention    Against      Torture.      To   obtain    such   relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”     8    C.F.R.    §    1208.16(c)(2)     (2005).     We   find    that

Petitioner failed to make the requisite showing below.

            With   respect       to   No.   06-1604,   the   Board   ruled   that

Petitioner did not establish a nexus between the persecution he

feared by Maoist insurgents and his political beliefs, and that he

failed to present evidence sufficient to establish prima facie

eligibility for asylum on the grounds that members of his political

party are subject to persecution on account of their opposition to

both the Maoists and the monarchy.

            We review a denial of a motion to reopen for abuse of

discretion.   INS v. Doherty, 502 U.S. 314, 323-24 (1992).             A denial

of a motion to reopen must be reviewed with extreme deference,

since immigration statutes do not contemplate reopening and the

applicable regulations disfavor motions to reopen.              MA v. INS, 899

F.2d 304, 308 (4th Cir. 1990)(en banc).                 We have reviewed the




                                       - 4 -
evidence of record and conclude that Petitioner fails to show that

the Board abused its discretion.

          Accordingly, we deny both petitions for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  PETITIONS DENIED




                              - 5 -